BARHAM, Justice
(concurring with additional reasons):
I file this concurrence in order that the bench and bar may be informed as to the nature of the application and the consequences of the action of this Court on that application.
The respondent-defendant, through a motion for inspection of documents and records, procured an order from the district court permitting the defendant to inspect the books and records of the alleged victim of an embezzlement by the defendant-respondent. The State applied to this Court for writs, stating:
“The issue presented by this application is whether or not the defense is entitled to the ‘discovery’ of the books and records of the complainant [victim] Alphonse Brenner Company, Inc. pursuant to a motion for the inspection of documents and records.”
“Is the defendant in an embezzlement case entitled to discovery of the evidence that the State intends to use in its criminal prosecution [ ?]”
Our denial of the writ with the statement that “the showing made is insufficient to warrant the intervention of this Court under its supervisory jurisdiction” actually has vested in the trial court here the broad discretion to grant discovery.
This appears to me to be a decision of great impact. For while the majority of this Court have repeatedly denied the right of discovery under very exigent circumstances, we have now approved the trial court’s exercise of very broad discretion in its consideration of motions for discovery. It would appear that we say to the trial courts in this writ denial that although we will not fashion a jurisprudential discovery rule, the trial courts on a case-to-case basis may discretionarily formulate rules for discovery. Although I have urged limited discovery for many years, I believe jurisprudential discovery should be had only under guidelines set by this Court. However, I am willing to see if the trial courts are able, through the exercise of discretion, to effectively monitor discovery on a local basis. The denial of writs in this case is of great moment if it is followed by this Court and trial courts.
I respectfully concur.